Citation Nr: 0902050	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  He died in March 1973.  The appellant is his widow 
(surviving spouse).  She appealed to the Board of Veterans' 
Appeals (Board) from an April 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The record shows that an RO decision in June 1957 restored 
the 100 percent evaluation of the veteran's service-connected 
paranoid type schizophrenic reaction retroactively effective 
from March 1, 1956.  However, an April 1966 rating decision 
decreased his evaluation to 70 percent prospectively 
effective from July 1, 1966 as a March 1966 VA examiner found 
him employable.  In December 1966, the Board denied a rating 
in excess of 70 percent.  Thereafter, a February 1968 rating 
decision increased his evaluation again to 100 percent 
retroactively effective from November 6, 1967.  The veteran 
had this 100 percent rating until his death in March 1973.

The appellant contends that the November 2006 rating decision 
results from a record which was clearly and unmistakably 
erroneous.  In this regard, she claims that the rating 
decision in April 1966 that reduced the veteran's evaluation 
from 100 percent to 70 percent was clearly and unmistakably 
erroneous.  As such, the appellant's representative argues 
that the veteran should have been rated permanently and 
totally disabled from March 1, 1956 until his death in March 
1973 which would satisfy the provisions under 38 U.S.C.A. § 
1318.

The Board points out that in her Substantive Appeal (VA Form 
9), the appellant requested a hearing before a Veterans Law 
Judge (VLJ) at a local VA office before a Member or Members 
of the Board.  In a VA Form 646 dated in October 2008, the 
Board notes that the appellant's representative requested 
that her hearing request be advanced on the Travel Board 
docket.  The RO granted the appellant's request and has 
advanced the appellant's case on the Travel Board docket.

Although the appellant stated that travelling to Washington, 
D.C. or to St. Petersburg, Florida would be a hardship 
shortly after her request for advancement on the Travel Board 
docket, she did not indicate she wanted to withdraw her 
request for a hearing.  38 C.F.R. § 20.704(e).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

As noted, in her October 2008 VA Form 9, the appellant 
requested a hearing before a Veterans Law Judge at a local VA 
office before a Member or Members of the Board.  As such, she 
must be scheduled for a hearing before deciding her appeal.  
38 C.F.R. §§ 20.700(a), 20.705, 20.707 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule a local hearing for 
the appellant before a Veterans Law Judge.  
Notify her and her representative of the 
date, time, and location of her hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




